NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CHRISTOPHER A. FINGER,
Petitioner,

V.

MERIT SYSTEMS PROTECTION BOARD,
Respondent.

2012-3122

Petition for review of the Merit Systems Protection
Board in case no. AT3330110522-I-1.

ON MOTION

ORDER

Christopher A. Finger moves without opposition to
withdraw his informal brief and extend the deadline for
filling a formal brief until July 30, 2012. The MSPB
moves to suspend the briefing schedule until the court
rules on Finger’s motion.

Upon consideration thereof,

IT Is ORDERED THAT:

FINGER V. MSPB 2

(1) Mr. Finger’s motion is granted. His formal brief is
due no later than July 30, 2012.

(2) The MSPB’s motion is moot. The due date for the
responsive brief should be calculated from the date of
service of Mr. Finger’s brief.

FOR THE COURT

JUN 0 6 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
ccc Taniel E. Anderson, Esq.
Sara B. Rearden, Esq.
824 U.S. CUUR`l:-i|ll'=EAPPEALS FOB
T\'IE FEDERAL C|RCU|T
JUN 06 2012

JAN HORBALY
CLERK